Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
The following is a Final Office Action in response to Applicant’s amendment received 03/02/2021.
In accordance with Applicant’s amendment, claims 1-12 and 14-15 are amended and claim 13 is cancelled.  Claims 1-12, 14, and 15 are currently pending.

Response to Amendment
Applicant’s amendment necessitated the new ground(s) of rejection set forth in this Office Action.
The §102(a)(2) rejection of claims 1-7 and 10-15 is withdrawn in response to the amendment, however a new ground of rejection is applied to these claims under §103 in the instant office action.
The 112(f) claim interpretation (means-plus-function) applied to several claim elements recited in claims 1-11 and 13 in the previous office action is no longer applicable because the amended claims no longer recite limitation that invoke 35 U.S.C. §112(f).

Response to Arguments
Applicant's arguments with respect to the §101 rejection of claims 1-12 and 14-15 have been considered, but are not persuasive. 
Applicant first argues that “the amended claims are not directed to abstract ideas,” noting that the use of machine learning in the step for “generating a learning model by machine learning based on the obtained learning data,” which Applicant points out “cannot be performed in the human mind” (Remarks at pgs. 8-9).
In response, the Examiner maintains that, but for the generic computing elements (processor that executes instructions) relied on to perform “machine learning” is recited, the step in which the machine learning is involved is a mental step because “generating a learning model…based on the learning data” can be easily accomplished mentally with the assistance of pen and paper, which therefore qualifies as a learning model.  Notably, the use of “machine learning” is recited at a high level of generality and lacks any meaningful description, algorithm, or technical element or approach for actually implementing the machine learning to develop the learning model.  No database, logical structure, algorithm, or any other discernible technical description is provided, and thus the machine learning element merely invokes a generic computer programmed to perform a step (generating a model) that could otherwise be performed mentally with human opinion, judgment, or evaluation, such that the use of machine learning implemented with a generic computer is tantamount to merely adding the words “apply it” to the abstract idea, which is not sufficient to amount to a practical application, as noted in the 2019 PEG.  See also, MPEP 2106.05(f).  See also, Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).
While the involvement of a “machine” (e.g., the apparatus, processor) in carrying out the “learning” is addressed in Step 2A Prong Two and Step 2B below, the “machine learning” based activity involves activity that, but for the claimed reliance on a generic computer, mimic human thought processes of evaluating/representing collected data perceptible only in the human mind.  See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016). The Federal Circuit has held similar concepts to be abstract. Thus, for example, the Federal Circuit has held that abstract ideas include the concepts of collecting data, analyzing the data, and reporting the results of the collection and analysis, including when limited to particular content. See, e.g., Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340-41 (Fed. Cir. 2017) (identifying the abstract idea of organizing, displaying, and manipulating data); Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350,13 54 (Fed. Cir. 2016) (characterizing collecting information, analyzing information by steps people go through in their minds, or by mathematical algorithms, and presenting the results of collecting and analyzing information, without more, as matters within the realm of abstract ideas).  Thus, but for the apparatus and its processor relied on to implement the machine learning, the steps involving the generation of a learning model fall within the scope of the abstract idea itself.  Accordingly, while the machine learning, as implemented by a processor, is not part of the abstract idea itself, it does not negate the merit of the finding that the claims recite an abstract idea, but instead the machine learning and the processor relied on to implement it are separately evaluated under Step 2A Prong Two and Step 2B of the eligibility inquiry, as provided in the §101 rejection set forth below.
Applicant next argues that “the judicial exception is integrated into a practical application,” arguing with respect to exemplary claim 1 that “the claimed invention (as recited in Claim 1) recites elements specifically limited to a practical application involving a specific type of data (i.e., learning data that associates a plurality of work logs, and where’re each of the work logs includes information of an action that was performed for the correct task by a user) and specific functions related to that specific data (i.e., generating a learning model by (machine) learning based on the obtained learning data; and estimating a task that was performed by a user by analyzing a newly input work log using the generated learning model)” (Remarks at pg. 9).
In response, the Examiner first notes that the data and functions that applicant alleges support the finding of a practical application are found within the scope of the abstract idea itself.  Accordingly, the data and functions referred to by applicant are not “additional elements” but instead are part of the abstract idea, and thus cannot amount to a practical application.  Moreover, the Examiner emphasizes that eligibility under §101 does not hinge on the specificity as to the type of data or even the actual operations performed with that data, even if such specificity is deemed as novel, nonobvious, and or innovative.  We may assume that the techniques claimed are “[g]roundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014).  Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs.  v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating §102 novelty.”); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016) (same for obviousness) (Symantec).
As a further rebuttal of Applicant’s suggestion that claims reciting specific data or functions should be deemed eligible as a practical application, Applicant is invited to consider exemplary claim 12 in the Electric Power Group decision, wherein the Federal Circuit agreed that the claim was abstract notwithstanding extensively claimed details concerning the type of data collected and analyzed, including, similar to Applicant's claims, a sequence of operations that does not impact the underlying technology, but at most produces a result generated with the data.  Therefore, Applicant’s suggestion that specific data or functions amounts to a practical application is not found persuasive.
Lastly, Applicant argues that “the additional elements of the claims provide significantly more than a judicial exception because they provide an improvement to technology,” and in particular by allowing “estimation of a task that was performed by a user by analyzing a newly input work log without requiring all pieces of information concerning the task to be registered in a database and without the need to define rules to estimate each task” by using the obtained learning data and generated learning model, which Applicant alleges results in “improvement in speed and cost-savings over the prior art technology for task estimation” (Remarks at pg. 19).
In response, the Examiner emphasizes none of the obtaining, generating, or estimating steps, whether taken individually or collectively, have been shown to effect any form of technical change or improvement whatsoever.  Applicant’s claims have not been shown to modify, reconfigure, manipulate, or transform the computer, computer software, or any technical elements in any discernible manner, much less yield an improvement thereto.  There is simply no showing that implementing any of the claim steps, individually or in combination, amounts to an technological improvement, nor the alleged “speed and cost savings” suggested by Applicant.  Although Applicant asserts that the additional elements provide an improvement to technology, the Examiner first notes that estimating tasks is no reasonably understood as a technology, but instead involves mental steps and organizing of human activity.  Furthermore, the estimating itself is not an additional element, and thus it is unclear how “estimating a task that was performed by a user by analyzing a newly input work log using the generated learning model” can amount to a technical improvement when this step is not an additional element, but instead is part of the abstract idea.
Moreover, automating the claims steps with a processor of a generic computer is similar to simply adding the words “apply it,” which is not enough to transform an abstract idea into eligible subject matter.  See, Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).   Applicant's Specification acknowledges that nothing more than general purpose computers are needed to implement the invention  (See, e.g., paragraph [0037] – “client terminal 110 can be implemented by a general personal computer (PC) or the like”; See also, paragraph [0145] – “The computer may comprise one or more processors (e.g., central processing unit (CPU), micro processing unit (MPU)) and may include a network of separate computers or separate processors to read out and execute the computer executable instructions”).  Thus, any improvement achieved by automating the claim steps (i.e., using generic computing devices/software) is not a technical improvement, but instead would come from the capabilities of a general-purpose computer rather than the sequence of steps/activities recited in the method itself, which does not materially alter the patent eligibility of the claim.  See Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”) (cited in the Federal Circuit's FairWarning decision). 
Even assuming, for the sake of argument, that the claims amount to an improvement over prior art techniques for estimating tasks using obtained learning data (which has not been shown), such an improvement would be considered, at most, an improvement confined within the abstract idea itself, which is not enough to confer eligibility on the claim.  We may assume that the techniques claimed are “[g]roundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014).  Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs.  v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating §102 novelty.”); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016) (same for obviousness) (Symantec).
For the reasons above, Applicant’s arguments concerning the §101 rejection are not persuasive.



Applicant’s arguments concerning the §102 and §103 rejections applied to claims 1-15 in the previous office action are primarily raised in support of the new limitations added to independent claims 1/14/15, which are believed to be fully addressed via the new grounds of rejection applied claims 1-12 and 14-15 in the instant office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 and 14-15 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.

Claims 1-12 and 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the apparatus (claims 1-12), method (claim 14), and non-transitory computer-readable storage medium (claim 15) are directed to potentially eligible categories of subject matter (machine, process, and  article of manufacture, respectively), and therefore satisfy Step 1 of the eligibility inquiry.
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls into the “Certain methods of organizing human activity” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG the limitations for managing personal behavior or interactions or following rules or instructions for managing tasks for a user, and limitations that all fall under the “Mental Processes” abstract idea grouping by reciting activities that can be performed in the human mind, such as via human observation, evaluation, judgment, or opinion.  The limitations reciting the abstract idea, as set forth in independent claim 1, are: (Note: The claim language enclosed in parentheses refers to the “additional elements” that are not part of the abstract idea, but which are evaluated under Step 2A Prong Two and Step 2B in the paragraphs below):  (an apparatus comprising: a memory that stores instructions; and a processor that executes the instructions) to perform: obtaining learning data that associates a plurality of work logs with a correct answer task for each work log of the plurality of work logs, wherein each of the work logs includes information of an action that was performed for the correct answer task by a user; generating a learning model by (machine) learning based on the obtained learning data; and estimating a task that was performed by a user by analyzing a newly input work log using the generated learning model.
The Examiner further notes that, although the involvement of a “machine” (e.g., the apparatus) in carrying out the “learning” is addressed in Step 2A Prong Two and Step 2B below, the “machine learning” based steps are noted as steps that mimic human thought processes of selecting certain information over others, i.e., evaluation, and creating perhaps with paper and pencil, graphic data interpretation perceptible only in the human mind.  See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016). The Federal Circuit has held similar concepts to be abstract. Thus, for example, the Federal Circuit has held that abstract ideas include the concepts of collecting data, analyzing the data, and reporting the results of the collection and analysis, including when limited to particular content. See, e.g., Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340-41 (Fed. Cir. 2017) (identifying the abstract idea of organizing, displaying, and manipulating data); Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350,13 54 (Fed. Cir. 2016) (characterizing collecting information, analyzing information by steps people go through in their minds, or by mathematical algorithms, and presenting the results of collecting and analyzing information, without more, as matters within the realm of abstract ideas).  Thus, but for the apparatus and its processor relied on to implement the machine learning, the steps involving the learning model, which involve activities for managing human activity, also fall within the realm of mental processes.  Independent claims 14-15 recite similar limitations as claim 1 and are therefore found to recite the same abstract idea.
  With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements recited in independent claims 1 and 14-15 comprise an apparatus comprising: a memory that stores instructions; and a processor that executes the instructions (claim 1), a server apparatus (claim 14), and a non-transitory computer-readable storage medium storing a computer program (claim 15).  These elements have been considered, however they merely describe elements of one or more generic computers to implement the abstract idea, similar to adding the words “apply it,” which is not sufficient to amount to a practical application, as noted in the 2019 PEG.  See also, MPEP 2106.05(f).  See also, Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). 
Net, even if the use of “machine learning” is evaluated as an additional element, this feature is recited at a high level of generality and has not been shown to improve upon any technology or the server apparatus itself.  Furthermore, the additional elements(s) fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements recited in independent claims 1 and 14-15 comprise an apparatus comprising: a memory that stores instructions; and a processor that executes the instructions (claim 1), a server apparatus (claim 14), and a non-transitory computer-readable storage medium storing a computer program (claim 15).  These elements have been considered, however they merely describe elements of one or more generic computers to implement the abstract idea, similar to simply adding the words “apply it,” which is not enough to transform an abstract idea into eligible subject matter.  See, Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  In addition, Applicant's Specification acknowledges that nothing more than general purpose computers are needed to implement the invention  (See, e.g., paragraph [0037] – “client terminal 110 can be implemented by a general personal computer (PC) or the like”; See also, paragraph [0145] – “The computer may comprise one or more processors (e.g., central processing unit (CPU), micro processing unit (MPU)) and may include a network of separate computers or separate processors to read out and execute the computer executable instructions”).  Accordingly, the additional elements tying the abstract idea to a computer-based operating environment are not sufficient to amount to significantly more.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).
Next, even if “machine learning” is evaluated as an additional element, this feature is recited at a high level of generality and encompasses well-understood, routine, and conventional prior art activity.  See, e.g., Balsiger et al., US 2012/0054642, noting that “Machine learning is well known to those skilled in the art.”  Accordingly, this element does not add significantly more to the claims.
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements amount to an improvement to the computer or to any technology.  Their collective functions merely provide generic computer implementation.  Therefore, when viewed as a whole, these additional claim elements do not amount to significantly more than the abstract idea itself.
Dependent claims 2-12 recite the same abstract idea as recited in the independent claims and have been found to recite additional details that are part of the abstract idea itself when analyzed under Step 2A Prong One along with, at most, additional generic computing elements that fail to integrate the abstract idea into a practical application or add significantly more when evaluated under Step 2A Prong Two and Step 2B.  In particular, the dependent claims set forth additional details that narrow the  abstract idea by reciting details for managing personal behavior or interactions for managing tasks of a user (e.g., the estimated task corresponds to a maximum evaluation value from among the plurality of pre-registered tasks, as per claim 3), and by reciting activities that can be performed in the human mind (e.g., via human observation, evaluation, judgment, or opinion) which, as noted above in the discussion of independent claim 1, falls into the “Certain methods of organizing human activity” and “Mental Processes” abstract idea grouping within the enumerated groupings of abstract ideas set forth in the 2019 PEG.  The additional elements recited in the dependent claims comprise generating/transmitting a report (claim 4), a client terminal (claims 4 and 6-9) and also repeats the involvement of the apparatus and/or processor of claim 1 for performing the various activities (claims 6-10).  However, when evaluated under Step 2A Prong Two and Step 2B, these additional elements rely on generic computing elements or software for performing extra-solution activity (e.g., data output) or for generally linking the judicial exception to a particular technological environment, which does not amount to a practical application.  MPEP 2106.05(g)/(h).  Under Step 2B, the use of such generic computing elements has been recognized by courts as insufficient to amount to significantly more than the abstract idea.  See, Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).
The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide generic computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-7, 10-12, and 14-15 are rejected under 35 U.S.C. 103 as unpatentable over Ajmera et al. (US 2012/0076283, hereinafter “Ajmera”) in view of Tapuhi et al. (US 2018/0096617, hereinafter “Tapuhi”).

Claims 1 and 14-15:  As per claim 1, Ajmera teaches an apparatus (paragraph 176 and Fig. 24: computer system), comprising:
a memory that stores instructions (paragraphs 176-177, 179, and Fig. 24: computer system 1600 includes a processor 1602, a main memory 1604 and a static memory; machine readable medium includes read-only memory (ROM); random access memory (RAM); magnetic disk storage media; optical storage media; flash memory); and
a processor that executes the instructions (paragraphs 176-177, 179, and Fig. 24: computer system 1600 includes a processor 1602, a main memory 1604 and a static memory 1606, which communicate with each other via a bus) to perform:
obtaining learning data that associates a plurality of work logs with a correct answer task for each work log of the plurality of work logs, wherein each of the plurality of work logs includes information of an action that was performed for the correct answer task by a user (paragraphs 10 and 38: invention examines a customer chat transcript to identify customer statements that set forth a customer issue; provides a facility that learns to match customer queries with most correct responses and then uses this accumulated knowledge to predict a best response to future customer queries. Because the invention provides an iterative system that learns from each customer interaction; provides a facility that learns to match customer queries with most correct responses and then uses this accumulated knowledge to predict a best response to future customer queries);
generating a learning model by machine learning based on the obtained learning data obtained (paragraphs 67-68 and 73 : model is developed using a supervised machine learning approach that learns from tagged data. The model is then used to classify new data. Thus, the data is initially tagged by human operators to build a model; Once the final data model is built, new data is applied to the system. The system then divides the time components in the new data, i.e. pre-chat, actual chat, and post-chat, between agent time and customer time).

Ajmera does not explicitly teach:
estimating a task that was performed by a user by analyzing a newly input work log using the generated learning model.

Tapuhi teaches:
estimating a task that was performed by a user by analyzing a newly input work log using the generated learning model (paragraphs 41, 43, 59, 63, 68, 72, 75, 97, 119, 136, 148, 163, and Fig. 10B: quality monitoring is performed to measure agent performance during interactions (e.g., calls, text chats, and email exchanges) between the agents and customers; automatically calculating evaluation scores of individual interactions; Detecting any of the phrases within an interaction (e.g., within a speech-to-text transcript of a voice interaction or based on matching the text within the transcript of a text-based chat session; quality monitoring system 47 trains a predictive model that estimates the overall score .sigma. from the input answers to the automatic questions; quality monitoring system 47 uses the report to estimate intervals for scheduling trainings to refresh agents on general knowledge regarding the contact center; quality monitoring system 47 can apply the prediction model to evaluate, automatically, new interactions; an interaction for evaluation is identified, along with an evaluation form to use to evaluate the interaction. For each question q of the evaluation form (operation 204), in operation 206 the quality monitoring system 47 identifies one or more portions of the interaction that are relevant to the question … may include, for example identifying portions that correspond to a topic that is associated with the question q. As a more specific example, if the question q is "did the agent use profanity?"; quality monitoring system 47 may continuously analyze the content of the interaction available so far. For example, only the portions of the interaction from the start until the current time or from the time of the last analysis until the current time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ajmera with Tapuhi because the references are analogous art because they are directed to computer-implemented features for improving worker performance, which is within applicant’s field of endeavor of work and task management, and because modifying Ajmera to incorporate Tapuhi’s feature for estimating a task that was performed for a newly input workload using a model, as claimed,  would serve the motivation of monitoring and improving the performance of employees of a contact center (Tapuhi at paragraph 43) by automatically continuously analyzing interactions available so far (Tapuhi at paragraph 72) including evaluating new interactions (Tapuhi at paragraph 163); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 14-15 are directed to method and non-transitory computer-readable storage medium for performing substantially similar limitations as set forth in claim 1 and discussed above.  Accordingly, Ajmera, in view of Tapuhi, teaches a method and non-transitory computer-readable storage medium for performing the limitations discussed above (paragraphs 177, 179, and claim 1:  machine-readable medium; computer implemented method) and claims 14-15 are therefore rejected using the same references and for substantially the same reasons as set forth above.

Claim 4:  Ajmera does not explicitly teach the limitation of claim 4.
However, Tapuhi further teaches wherein the processor executes the instructions to further perform: generating a report based on the estimated task; and transmitting the generated report to a client terminal (paragraphs 131, 133, and 136:  the quality monitoring system 47 generates a report or list of coaching sessions that were previously automatically generated for a particular agent, a timestamp corresponding to the date on which the coaching session was generated, and the reason or reasons for triggering the coaching session. One example of such a report is shown below in Table 3; See also, paragraphs 82, 89, 98:  e.g., with the addition of automatic quality monitoring of every interaction, it is possible to immediately detect the use of negative phrasing during a call and to provide a real-time alert to the agent to refrain from using words and phrases such as "unfortunately," "I can't," "we don't," and the like. This notification may be displayed, for example, as a pop-up balloon or an alert on the agent's device; As another example, if the "agent politeness" score was low, then a coaching rule associated with the "agent politeness" question may indicate that the quality monitoring system should generate a coaching tip to suggest that the agent use polite language more frequently. The generated notifications may be displayed on the user device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Ajmera/Tapuhi, Tapuhi’s feature for generating and transmitting a report, as claimed, with the motivation of providing customized training to an agent during or after an interaction based on the actions during the interaction (Tapuhi at paragraph 43), or to detect and notify an agent to an interaction of a detected activity that is prohibited (Tapuhi at paragraph 43); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 5:  Ajmera does not teach the limitation of claim 5.
However, Tapuhi further teaches wherein the report is generated by analyzing a total execution time of the estimated task (paragraph 83: As another example, an evaluation question may be: "Did the agent communicate an ownership statement to let the consumer know we are there to help?" If the agent fails to communicate such a statement within a particular amount of time (e.g., within one minute of a customer stating an issue), then the quality monitoring system 47 may generate a real-time alert to the agent to remind the agent to assume ownership of the problem sometime during the remainder of the interaction in order to avoid getting a low score on this evaluation question).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Ajmera/Tapuhi, Tapuhi’s feature for generating a report based on a total execution time of an estimated task, as claimed, with the motivation of providing an alert or reminder to an agent that a certain action has not been performed (but should be performed) with a specific period of time in pursuit of improving customer service and avoiding a low agent evaluation score (Tapuhi at paragraph 83); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 6:  Ajmera does not teach the limitation of claim 6.
However, Tapuhi further teaches wherein the client terminal accepts, from an operator of the client terminal, modification for information of the estimated task included in the transmitted report; and notifies the apparatus of information of the accepted modification; and wherein the processor the apparatus modifies the estimated task in accordance with the information of the accepted modification notified from the client terminal (paragraph 127:  In some embodiments of the present invention, the customized coaching session is presented to the agent (e.g., via the agent device 38). After viewing the coaching session, in some embodiments, the agent may provide a confirmation that they understood the examples and how to avoid low scores in the future. In some embodiments, the agent may also provide feedback that the automated quality monitoring system is incorrect in the assessment and that the agent would like coaching by a human supervisor. When the agent is correct that the system was incorrect in its assessment, a human manager may also modify the automatic quality monitoring system 47 to correct the manner in which it evaluates the interactions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Ajmera/Tapuhi, Tapuhi’s features for modifying task information, as claimed, with the motivation of correcting erroneous task information to ensure a quality monitoring system evaluates interactions correctly (Tapuhi at paragraph 12); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 7:  Ajmera does not teach the limitation of claim 7.
However, Tapuhi further teaches wherein the client terminal accepts, from an operator of the client terminal, modification for information of the estimated task included in the transmitted report and notifies the apparatus of information of the accepted modification, and wherein the processor of the apparatus updates the learning model based on the notified information of the accepted modification (paragraph 127:  In some embodiments of the present invention, the customized coaching session is presented to the agent (e.g., via the agent device 38). After viewing the coaching session, in some embodiments, the agent may provide a confirmation that they understood the examples and how to avoid low scores in the future. In some embodiments, the agent may also provide feedback that the automated quality monitoring system is incorrect in the assessment and that the agent would like coaching by a human supervisor. When the agent is correct that the system was incorrect in its assessment, a human manager may also modify the automatic quality monitoring system [which includes the trained model] to correct the manner in which it evaluates the interactions; See also, paragraph 148: quality monitoring system 47 trains a predictive model).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Ajmera/Tapuhi, Tapuhi’s features for modifying task information and updating the learning model, as claimed, with the motivation of correcting erroneous task information to ensure a quality monitoring system evaluates interactions correctly (Tapuhi at paragraph 12); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 10:  Each of Ajmera and Tapuhi further teaches wherein the processor executes the instructions to perform filtering processing for extracting an element necessary for the generation of the learning model from the plurality of work logs, wherein the obtained learning data associates the element extracted from the plurality of work logs with the correct answer task (Ajmera at paragraphs 67 and 70-73:  model is developed using a supervised machine learning approach that learns from tagged data. The model is then used to classify new data. Thus, the data is initially tagged by human operators to build a model. Thereafter, the new data is applied to the model to produce a predicted output. The accuracy of the output first produced by the text mining operation is validated (206) and, once validation is acceptable, further validation is performed, for example by comparing against tagged data (208). As the system learns, the algorithm used for text mining with regard to the issue of concern is modified (210). Thereafter, the dataset is extracted and a final data model is built; See also, Tapuhi at paragraphs 5, 15, 51, 53, 141, 145, and 148: automatically extracting, by a processor, a set of features from the interaction, the set of features comprising answers to the automatic questions without manually generated answers to the manual questions; and computing an overall evaluation score based on the set of features; quality monitoring system 47 automatically computes answers to the automatic question and supplies the automatically computed answers to a trained prediction model).

Claim 11:  Ajmera, in view of Tapuhi, teaches wherein the estimated task is estimated by performing filtering processing for extracting an element [from newly input data] (as discussed above in the rejection of claim 10).  Ajmera does not teach the newly input work log using the generated learning.
However, Tapuhi further teaches the newly input work log using the generated learning (paragraphs 41, 43, 59, 63, 67-68, 72, 75, 97, 119, 136, 148, 163, and Fig. 10B: quality monitoring system 47 can apply the prediction model to evaluate, automatically, new interactions; quality monitoring system 47 trains a predictive model that estimates the overall score .sigma.; continuously analyze the content of the interaction available so far. For example, only the portions of the interaction from the start until the current time or from the time of the last analysis until the current time; estimate intervals for scheduling trainings to refresh agents on general knowledge regarding the contact center).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Ajmera/Tapuhi, Tapuhi’s newly input work logs as the data on which the estimating if performed, as claimed, with the motivation of improving the performance of employees of a contact center (Tapuhi at paragraph 43) by continuously analyzing interactions available so far (Tapuhi at paragraph 72) including evaluating new interactions (Tapuhi at paragraph 163); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 12:  Ajmera further teaches wherein the plurality of work logs include a personal computer operation log concerning an operation on a personal computer by the user (paragraph 54: captures the user's journey, e.g. data, actions, and time on all pages, and models the same as a finite state machine consisting of distinct states and conditional transitions between them), an action analysis log obtained from one of video information and voice information and concerning an action of the user (paragraphs 10, 66, 72, and 111: the invention examines a customer chat transcript; channel of the interaction, for example Web, phone, self service, chat, voice, etc.; position in the chat transcript at which an issue is posed by the customer is identified), an action schedule of the user (paragraph 54: interaction management solutions over the Web, which captures the user's journey, e.g. data, actions, and time on all pages, and models the same as a finite state machine consisting of distinct states and conditional transitions between them.), and an action history of the user (paragraphs 45, 54, and 86: page visitor's profile, past history; collected data elements of the visitor including, but not limited to, customer/visitor's prior history of interactions, Web journey, and Web behavior; interaction management solutions over the Web, which captures the user's journey, e.g. data, actions, and time on all pages, and models the same as a finite state machine consisting of distinct states and conditional transitions between them).

Claims 2-3 are rejected under 35 U.S.C. 103 as unpatentable over Ajmera et al. (US 2012/0076283, hereinafter “Ajmera”) in view of Tapuhi et al. (US 2018/0096617, hereinafter “Tapuhi”), as applied to claim 1 above, and further in view of Schmidt (US 2014/0019975).

Claim 2:  Ajmera does not teach the limitation of claim 2.
Tapuhi further teaches wherein the estimated task is determined … based on evaluation values obtained by analyzing the newly input work logs using the generated learning model (paragraphs 41, 43, 59, 63, 68, 72, 75, 97, 119, 136, 148, 163, and Fig. 10B: automatically calculating evaluation scores of individual interactions; quality monitoring system 47 trains a predictive model that estimates the overall score .sigma.; continuously analyze the content of the interaction available so far. For example, only the portions of the interaction from the start until the current time or from the time of the last analysis until the current time; estimate intervals for scheduling trainings to refresh agents on general knowledge regarding the contact center; quality monitoring system 47 can apply the prediction model to evaluate, automatically, new interactions; an interaction for evaluation is identified, along with an evaluation form to use to evaluate the interaction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Ajmera/Tapuhi, Tapuhi’s feature for determining an estimated task by analyzing newly input work logs using a learning model, as claimed, as claimed, with the motivation of improving the performance of employees of a contact center (Tapuhi at paragraph 43) by automatically continuously analyzing interactions available so far (Tapuhi at paragraph 72) including evaluating new interactions (Tapuhi at paragraph 163); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Ajmera and Tapuhi do not teach the estimated task is determined from a plurality of pre-registered tasks.
Schmidt teaches an estimated task that is determined from a plurality of pre-registered tasks (paragraph 4-6 and 96:  cause at least one data processing apparatus to store one or more tasks, each task including one or more knowledge actions (KAs) that includes an action of one of a plurality of KA types being performed on an information object, determine a degree of similarity between each of one or more of the stored tasks and a current task, identify at least one of a plurality of the stored tasks that most closely matches the current task based on the degree of similarity for each of the one or more stored tasks).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ajmera/Tapuhi with Schmidt because the references are analogous art because they are directed to computer-implemented features for improving worker performance, which is within applicant’s field of endeavor of work and task management, and because modifying the task determination of Ajmera/Tapuhi to incorporate Schmidt’s pre-registered tasks to facilitate the determination would serve the motivation of using automated techniques to increase the productivity of workers (Schmidt at paragraph 1) since automatic task estimation/determination based on similarity to stored task data takes advantage of known information to estimate/determine tasks, thus requiring less effort, resource usage, etc. when estimating/determining new tasks; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 3:  Ajmera does not teach the limitation of claim 3.
However, Schmidt further teaches wherein the estimated task is a task corresponding to a maximum evaluation value from among the plurality of pre-registered tasks (paragraph 4-6, 82-84, and 96:  determine a degree of similarity between each of one or more of the stored tasks and a current task, identify at least one of a plurality of the stored tasks that most closely matches the current task based on the degree of similarity for each of the one or more stored tasks; determining a degree of similarity or similarity value, the first stored task has a higher degree of similarity or a higher similarity value (0.6) than the second stored task (similarity value of 0.5). Thus, the first stored task more closely matches the current task).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Ajmera/Tapuhi/Schmidt, Schmidt’s task estimation based on a maximum evaluation value from among the plurality of pre-registered tasks, as claimed, with the motivation of using automated techniques to increase the productivity of workers (Schmidt at paragraph 1) since automatic task estimation/determination based on a value indicating a highest degree of similarity to a stored task takes advantage of known information to estimate/determine tasks, thus requiring less effort, resource usage, etc. when estimating/determining new tasks while identifying a task stored (pre-registered) task that most closely matches the new task to be determined/estimated; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	
Claims 8-9 are rejected under 35 U.S.C. 103 as unpatentable over Ajmera et al. (US 2012/0076283, hereinafter “Ajmera”) in view of Tapuhi et al. (US 2018/0096617, hereinafter “Tapuhi”) in view of Schmidt (US 2014/0019975), as applied to claim 2 above, and further in view of Dare et al. (US 2018/0260107, hereinafter “Dare”).

Claim 8:  Ajmera, in view of Tapuhi and Schmidt, teaches the limitation of claim 2 as set forth above.  Ajmera does not teach the limitation of claim 8.
Tapuhi further teaches wherein in a case in which the evaluation value for the estimated task is less than a threshold, the processor of the apparatus transmits an instruction (paragraphs 82-83 and 89:   quality monitoring system 47 generates notifications, if warranted, for any of the scores or answers associated with the questions in accordance with coaching rules associated with the questions. For example, a coaching rule associated with the "agent profanity" question may be triggered when the "profanity" topic is detected in the interaction, and the coaching rule may generate a notification to remind the agent to refrain from using profanity; If the agent fails to communicate such a statement within a particular amount of time (e.g., within one minute of a customer stating an issue), then the quality monitoring system 47 may generate a real-time alert to the agent to remind the agent to assume ownership of the problem; these scores can then be compared to a threshold value to determine whether the agent's performance on the quality metric is satisfactory).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Ajmera/Tapuhi, Tapuhi’s feature for transmitting an instruction when an evaluation value for an estimated task is less than a threshold, as claimed, with the motivation of improving the performance of employees of a contact center (Tapuhi at paragraph 43) by continuously analyzing interactions (Tapuhi at paragraph 72) and providing reminders to agents of detected tasks that may result in poor performance scores (Tapuhi at paragraph 43); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Ajmera and Tapuhi do not teach request confirmation of the estimated task from the operator of the client terminal, and wherein, in accordance with the instruction received from the apparatus, the client terminal displays a message to prompt an operator of the client terminal to confirm the estimated task, and accepts modification for the estimated task from the operator of the client terminal.
Dare teaches request confirmation of the estimated task from the operator of the client terminal, and wherein, in accordance with the instruction received from the apparatus, the client terminal displays a message to prompt an operator of the client terminal to confirm the estimated task, and accepts modification for the estimated task from the operator of the client terminal (paragraph 27:  the electronic device may display a confirmation message on the display screen 108B, which prompts the user to perform an additional action (e.g., pressing the button 104A again, holding down the button 104A, etc.) to confirm the change or the additional action).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ajmera/Tapuhi with Dare because the references are analogous since Ajmera/Tapuhi are directed to workflow task modeling techniques, which is within applicant’s field of endeavor of task management, and Dare is analogous art since the disclosed techniques for customizing computer interface elements based on feedback from a user are reasonably pertinent to the problem with which applicant is concerned (managing tasks of a computer user based on interactions of the user), and because modifying Ajmera/Tapuhi to incorporate Dare’s feature for requesting a user’s confirmation of a modification, as claimed, would provide the advantage/flexibility to use their judgment in deciding whether or not to implement a modification, thereby preventing unwanted changes and allowing desired changes; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 9:  Ajmera does not teach the limitation of claim 9.
Tapuhi further teaches wherein in the case in which the evaluation value for the estimated task is less than the threshold, the processor of the apparatus adds the task after the modification as the correct answer task to the learning data in association with the newly input work log…the processor of the apparatus adds the estimated task as the correct answer to the learning data in association with the newly input work log (paragraphs 82-83, 89, 127, 142, 163:  quality monitoring system 47 can apply the prediction model to evaluate, automatically, new interactions; quality monitoring system 47 generates notifications, if warranted, for any of the scores or answers associated with the questions in accordance with coaching rules associated with the questions. For example, a coaching rule associated with the "agent profanity" question may be triggered when the "profanity" topic is detected in the interaction, and the coaching rule may generate a notification to remind the agent to refrain from using profanity; If the agent fails to communicate such a statement within a particular amount of time (e.g., within one minute of a customer stating an issue), then the quality monitoring system 47 may generate a real-time alert to the agent to remind the agent to assume ownership of the problem; these scores can then be compared to a threshold value to determine whether the agent's performance on the quality metric is satisfactory; agent may also provide feedback that the automated quality monitoring system is incorrect in the assessment and that the agent would like coaching by a human supervisor. When the agent is correct that the system was incorrect in its assessment, a human manager may also modify the automatic quality monitoring system 47 to correct the manner in which it evaluates the interactions; supervised machine learning technique to predict an overall evaluation score, interactions that were evaluated by human evaluators and the associated answers to an evaluation form may be used as training data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Ajmera/Tapuhi, Tapuhi’s features for determining a case in which an evaluation value for an estimated task is less than a threshold and for adding new task data to the learning data, as claimed, with the motivation of improving the performance of employees of a contact center (Tapuhi at paragraph 43) by continuously analyzing interactions (Tapuhi at paragraph 72) and providing reminders to agents of detected tasks that may result in poor performance scores (Tapuhi at paragraph 43); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Ajmera and Tapuhi do not teach if the modification by operator of the client terminal is performed and  if the modification by operator of the client terminal is not performed.
However, Dare teaches if the modification by operator of the client terminal is performed and  if the modification by operator of the client terminal is not performed (paragraph 27: the electronic device may display a confirmation message on the display screen 108B, which prompts the user to perform an additional action (e.g., pressing the button 104A again, holding down the button 104A, etc.) to confirm the change or the additional action).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Ajmera/Tapuhi/Dare, Dare’s feature for enabling a user to perform or not perform a modification, as claimed, in order to provide the advantage/flexibility to use personal judgment in deciding whether or not to implement a modification, thereby preventing unwanted changes and allowing desired changes; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Enterprise skills routing: A better solution for today's call center. Gechter, Jerry. Telemarketing & Call Center Solutions 15.8: 28,134+. Technology Marketing Corporation. (Feb 1997): discloses the call center practice of skills-based routing, using intelligent call distribution software implemented over a network, and including team-based management of agents to provide the ability to control and manage skill groups as a single unified virtual team.
Sierhuis et al. (US 2016/0180222):  discloses an intelligent platform agent to capture and analyze user behavior and utilize machine learning algorithms to assist a user in performing activities (at least paragraphs 36, 50, 68, 76, and 84).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683
03/17/2021